DETAILED ACTION
This Final action is in response to an amendment filed 8/19/2021.  Currently claims 2-4, 10-12, 18-20 and 26-31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 10-12, 18-20 and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to independent claims 2, 10 and 18:  the claims were amended to recite “detecting a liftoff of the finger contact from the touch sensitive display, and subsequent to detecting the liftoff of the finger from the touch sensitive display, displaying a set of two or more letter that were selected based on the movement of the finger contact prior to detecting the liftoff of the finger contact from the touch-sensitive display including at least the first respective letter and the second respective letter in a text input area”.  This limitations does not appear to have support in the disclosure. On the Remarks filed 8/19/2021 pg. 9, selection and display of a key icon at the text input field (Fig. 60C and par. 891: see N).  Instead, Fig. 60F-60G and par. 904 explain that alternatively, selection of a series of key icons (HCN) without a finger-out-of-contact event (differently from Fig. 60C and par. 891), the selection ceasing when a finger-out-of-contact event occurs (par. 912). And par. 913 explains that the string “HCN” is entered into the text filed when the finger moves from position 6002 to 6004 to 6006.  In other words, while the disclosure provides support for selection and display of a single key subsequent to liftoff (Fig. 60C and par. 891), the disclosure fails to provide support for displaying the string “HCN” subsequent to detecting the lift off” after selection in Figs. 60F-60G.  
Dependent claims 2-4, 10-12, 18-20 and 26-31 inherit the issues of their corresponding independent claim 2, 10 or 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 10, 18 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kushler et al. in US 2004/0140956 (hereinafter Kushler) in view of Huh in US 2005/0093826 (hereinafter Huh).

Regarding claim 2, Kushler discloses non-transitory computer readable medium storing one or more programs configured to be executed by one or more processors (Kushler’s Fig. 1 and par. 80) of an electronic device with a touch- sensitive display (Kushler’s Figs. 1-2A and par. 80-81), the one or more programs including instructions for: displaying, on the touch-sensitive display, a soft keyboard with a plurality of key icons representing a plurality of letters (Kushler’s Fig. 2A and par. 81), including display of: a first respective key icon representing a first respective letter in a first area on the touch-sensitive display (Kushler’s Fig. 2A and par. 81: e.g. t); and a second respective key icon representing a second respective letter in a second area on the touch-sensitive display (Kushler’s Fig. 2A and par. 81: e.g. e); while displaying the soft keyboard with the plurality of key icons (Kushler’s Figs. 2A-2B and par. 81-82), detecting, on the touch-sensitive display (Kushler’s Fig. 2B), a finger contact (Kushler’s par. 27, 70) on the first respective key icon representing the first respective letter (Kushler’s Fig. 2B and par. 82: 2212 at t); while maintaining the finger contact with the touch-sensitive display (Kushler’s Fig. 2B and par. 82): detecting movement of the finger contact from the first area on the touch-sensitive display to the second area on the touch-sensitive display (Kushler’s Fig. 2B and par. 82: from t to e); detecting a liftoff of the finger contact from the touch-sensitive display (Kushler’s Fig. 2B and par. 82: PEN-UP); and subsequent to detecting the liftoff of the finger contact from the touch-sensitive display (Kushler’s Figs. 2B, 3A-3B and par. 82, 88-90: 3115),  displaying a set of two or more letters (Kushler’s Figs. 2B, 3A and par. 82, 88: step 3125) that were selected based on the movement of the finger contact prior to detecting the liftoff of the finger contact from the touch-sensitive display including at least the first respective letter and the second respective letter in a text input area (Kushler’s Figs. 2B, 3A, 3C-3I and par. 82, 88, 95-110).  
displaying, on the touch-sensitive display, an enlarged view of the first respective letter, or in response to detecting movement of the finger contact from the first area of the touch-sensitive display to the second area, ceasing to display, on the touch-sensitive display, the enlarged view of the first respective letter.
However, in the same field of endeavor of key input by finger contact on a touchscreen, Huh discloses in response to detecting the finger contact on a first key icon representing a first respective letter, displaying, on the touch-sensitive display, an enlarged view of the first respective letter (Huh’s Figs. 3 and par. 35), or in response to detecting movement of the finger contact from the first area of the touch-sensitive display to the second area, ceasing to display, on the touch-sensitive display, the enlarged view of the first respective letter (Huh’s Figs. 3 and par. 35-36).  Therefore, it would have been obvious to one of ordinary skill in the art, to use Huh’s teaching of enlarging a key when touched (Huh’s Fig. 3 and par. 33-36) in order to obtain the benefit of allowing the user to confirm his touched character before it is input, thereby remarkably reducing input errors (Huh’s par. 37).  
By doing such combination, Kushler in view of Huh disclose:
A non-transitory computer readable medium (Kushler’s Fig. 1 and par. 80: memory) storing one or more programs configured to be executed by one or more processors (Kushler’s Fig. 1 and par. 80) of an electronic device (Kushler’s Fig. 2A and par. 81) with a touch- sensitive display (Kushler’s Figs. 1-2A and par. 80-81), the one or more programs including instructions for: 
displaying, on the touch-sensitive display, a soft keyboard with a plurality of key icons representing a plurality of letters (Kushler’s Fig. 2A and par. 81), including display of: 
a first respective key icon representing a first respective letter in a first area on the touch-sensitive display (Kushler’s Fig. 2A and par. 81: e.g. key for letter t); and 

while displaying the soft keyboard with the plurality of key icons (Kushler’s Figs. 2A-2B and par. 81-82), detecting, on the touch-sensitive display (Kushler’s Fig. 2B), a finger contact (Kushler’s par. 27, 70) on the first respective key icon representing the first respective letter (Kushler’s Fig. 2B and par. 82: initial contact point 2212 at letter t); 
while maintaining the finger contact with the touch-sensitive display (Kushler’s Fig. 2B and par. 82: path of “text” while still PEN_DOWN): 
in response to detecting the finger contact on the first respective key icon representing the first respective letter (Kushler’s Fig. 2B and par. 82: initial contact point 2212 at letter t), displaying, on the touch-sensitive display, an enlarged view of the first respective letter (Kushler’s Fig. 2B and par. 82: contact at letter t results in enlarging that letter upon combination with Huh’s Fig. 3 and par. 33-36);
detecting movement of the finger contact from the first area on the touch-sensitive display to the second area on the touch-sensitive display (Kushler’s Fig. 2B and par. 82: movement from 2212 [letter t] to location 2214 [letter e]); and 
in response to detecting movement of the finger contact from the first area of the touch-sensitive display to the second area (Kushler’s Fig. 2B and par. 82: movement from 2212 [letter t] to location 2214 [letter e]), ceasing to display, on the touch-sensitive display, the enlarged view of the first respective letter (Kushler’s Fig. 2B and par. 82: movement away from letter t results in removing the enlarged letter upon combination with Huh’s Fig. 3 and par. 34-36);   
detecting a liftoff of the finger contact from the touch-sensitive display (Kushler’s Fig. 2B and par. 82: PEN-UP inflection); and 
subsequent to detecting the liftoff of the finger contact from the touch-sensitive display (Kushler’s Figs. 2B, 3A-3B and par. 82, 88-90: PEN-UP occurs at 3115),  displaying a set of two or more letters (Kushler’s Figs. 2B, 3A and par. 82, 88: step 3125 [display] selection list) that 

Regarding claim 10, Kushler in view of Huh disclose an electronic device (Kushler’s Fig. 2A and par. 81), comprising: 
a touch-sensitive display (Kushler’s Figs. 1-2A and par. 80-81); one or more processors (Kushler’s Fig. 1 and par. 80); a memory storing one or more programs configured to be executed by the one or more processors (Kushler’s Fig. 1 and par. 80), the one or more programs including instructions for performing the steps as explained for claim 2.
  
Regarding claim 18, Kushler in view of Huh disclose s method, comprising: at an electronic device (Kushler’s Fig. 2A and par. 81) with a touch-sensitive display (Kushler’s Figs. 1-2A and par. 80-81) performing the steps as explained for claim 2.

Regarding claim 29, 30 and 31 wherein the plurality of key icons representing the plurality of letters (Kushler’s Figs. 2A-2B), includes display of: 
a third respective key icon representing a third respective letter in a third area on the touch- sensitive display (Kushler’s Fig. 2B and par. 82: see letter d in pattern 2200); and 
a fourth respective key icon representing a fourth respective letter in a fourth area on the touch-sensitive display (Kushler’s Fig. 2B and par. 82: second iteration of the letter t at 2218), and the one or more programs further including instructions for: 
while maintaining the finger contact with the touch-sensitive display (Kushler’s Fig. 2B and par. 82: path): 
d); and 
detecting movement of the finger contact from the third area on the touch-sensitive display to the fourth area on the touch-sensitive display (Kushler’s Fig. 2B and par. 82: passing through d to final t); and 
wherein displaying the set of two or more letters (Kushler’s Fig. 2B and par. 82: see 208) further includes the fourth respective letter in the text input area (Kushler’s Fig. 2B and par. 82: see text, test in list 208) and does not include the third respective letter in the text input area (Kushler’s Fig. 2B: see list 2208 where the words don’t include the letter d).  

Claims 4, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kushler in view of Huh as applied above, in further view of Lim in US 2007/0046641 (hereinafter Lim).
Kushler in view of Huh fail to disclose in response to detecting the finger contact on the first respective key icon representing the respective letter, displaying a word recommendation including the first respective letter, in an area adjacent the text input area. 
However, in the same field of endeavor of text entry with soft keyboards, Lim discloses displaying a word recommendation including a first respective letter (Lim’s Fig. 3 and par. 42: steps 311-315), in an area adjacent the text input area (Lim’s Figs. 2-3 and par. 41-42: region 201) in response to detecting a finger contact on the first respective key icon representing the first respective letter (Lim’s Fig. 3 and par. 41: step 303). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to display a word recommendation in Kushler in view of Huh’s invention, in order to obtain the benefit of predictive text entry to reduce the number of keys the user needs to identify and select (Lim’s par. 6). By doing such 
in response to detecting the finger contact on the first respective key icon representing the respective letter (Kushler’s Fig. 2B and par. 82: initial contact point 2212 at letter t equivalent to Lim’s Fig. 3 and par. 41: step 303), displaying a word recommendation including the first respective letter (Lim’s Fig. 3 and par. 42: steps 311-315), in an area adjacent the text input area (Lim’s Figs. 2-3 and par. 41-42: region 201). 

Claims 3, 11, 19, 26, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kushler in view of Huh as applied above, in further view of Thomson et al. in US 2004/0135818 (hereinafter Thomson).

Regarding claims 3, 11 and 19, Kushler in view of Huh fail to disclose wherein displaying the enlarged view of the first respective letter comprises displaying an enlarged view of the first respective key icon. However, in the same field of endeavor of soft keyboard text entry, Thomson discloses displaying the enlarged view of the first respective letter comprises displaying an enlarged view of the first respective key icon (Thomson’s Fig. 2: see enlarged N). Therefore, it would have been obvious to one of ordinary skill to use Thomson’s teaching of enlarging the touch key icon at the location of the key (Thomson’s Fig. 2) in Kushler in view of Huh’s invention, in order to obtain the benefit of animating a selected key such that the user can see that the desired image was selected without having to glance to another portion of the display (Thomson’s par. 13). 

Regarding claim 26, 27 and 28, Kushler in view of Huh disclose wherein the plurality of key icons representing a plurality of letters are arranged in multiple rows (Kushler’s Figs. 2A-2B), the respective key icon is displayed in a first row from the multiple rows (Kushler’s Figs. 2A- Kushler in view of Huh fail to disclose the enlarged view of the first respective letter overlaps the one or more adjacent key icons in a second row from the multiple rows above the first row. 
However, in the same field of endeavor of soft keyboard text entry, Thomson discloses an enlarged view of a touched key icon overlapping the one or more adjacent key icons in a second row from the multiple rows (Thomson’s Fig. 2: see enlarged N overlapping adjacent key C on the row above).  Thus, it would have been obvious to one of ordinary skill to use Thomson’s teaching of enlarging the touch key icon at the location of the key and overlapping adjacent keys (Thomson’s Fig. 2) in Kushler in view of Huh’s invention, in order to obtain the benefit of animating a selected key such that the user can see that the desired image was selected without having to glance to another portion of the display (Thomson’s par. 13). By doing such combination, Kushler in view of Huh and Thomson disclose:
wherein the plurality of key icons representing a plurality of letters are arranged in multiple rows (Kushler’s Figs. 2A-2B), the respective key icon is displayed in a first row from the multiple rows (Kushler’s Figs. 2A-2B: see t in qwerty row) and the enlarged view of the first respective letter (Kushler’s Fig. 2B: see letter t is enlarged at the key location upon combination with Thomson’s Fig. 2) overlaps the one or more adjacent key icons in a second row from the multiple rows above the first row (Thomson’s Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LILIANA CERULLO/            Primary Examiner, Art Unit 2621